         Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 1 of 24                 FILED
                                                                               2020 Dec-07 PM 01:51
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             JASPER DIVISION

                                         )
AMY HENSON,                              )
                                         )
        Plaintiff,                       )
                                         )
v.                                       )         7:20-cv-00071-LSC
                                         )
WALKER COUNTY, et al.,                   )
                                         )
        Defendants.                      )
                                         )

                          MEMORANDUM OF OPINION

        Amy Henson spent five days in the Walker County Jail. She believes her

federal constitutional rights were violated during those five days. So she sued

multiple individuals and Walker County, Alabama, under 42 U.S.C. § 1983.

        Here the Court considers five motions:

      Walker County Sheriff’s Deputy Joshua Dill’s motion to dismiss for
       failure to state a claim (Doc. 12);

      Walker County’s motion to dismiss for failure to state a claim (Doc.
       10);

      Current Walker County Sheriff Nick Smith’s motion to dismiss for lack
       of standing (Doc. 14);

      Former Walker County Sheriff Jim Underwood’s motion to dismiss for
       insufficient process and insufficient service of process (Doc. 28);


                                    Page 1 of 24
         Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 2 of 24




    Former Walker County Jail Administrator Trent McCluskey’s motion
     to dismiss for insufficient process and insufficient service of process or,
     alternatively, for failure to state a claim (Doc. 8).

        As explained below,

    Deputy Dill’s motion to dismiss for failure to state a claim is due to be
     granted (Doc. 12);

    Walker County’s motion to dismiss for failure to state a claim is due to
     be granted (Doc. 10);

    Sheriff Nick Smith’s motion to dismiss for lack of standing is due to be
     granted (Doc. 14);

    Sheriff Jim Underwood’s motion to dismiss for insufficient process and
     insufficient service of process is due to be terminated as moot (Doc.
     28); and

    The Court reserves judgment on Trent McCluskey’s motion to dismiss
     for insufficient process and insufficient service of process or,
     alternatively, for failure to state a claim (Doc. 8).

   I.      Henson’s Allegations

        At this stage, the Court accepts a plaintiff’s factual allegations as true and

draws all reasonable inferences in the plaintiff’s favor. Bryant v. Avado Brands, Inc.,

187 F.3d 1271, 1273 n.1 (11th Cir. 1999) (citing Hawthorne v. Mac Adjustment, Inc.,

140 F.3d 1367, 1370 (11th Cir. 1998)). Without ruling on their veracity, the plaintiff’s

allegations are as follows:




                                     Page 2 of 24
           Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 3 of 24




          In January 2018, one or more men held Amy Henson captive for several days.

(Doc. 2 at ¶ 16.) While her complaint doesn’t say whether she took drugs voluntary

or involuntary, it says she was “under the influence of multiple illicit drugs.” (Id.)

She escaped captivity on January 18, 2018. (Id. at ¶¶ 16–17.) Still hallucinating and

suffering a drug-induced psychosis, she fled to her neighbor’s home and asked for

help. (Id.)

          Walker County Sheriff’s Deputy Joshua Dill arrived and found Henson sitting

on her neighbor’s porch. (Id. at ¶¶ 17–18.) Rather than take her to a hospital, Deputy

Dill handcuffed her, arrested her, and placed her in the back of his vehicle.1 (Id. at ¶

20.) In the arrest report, Deputy Dill said Henson was “under the influence of

alcohol, narcotics or other drugs to the degree that she endangered herself or another

or property.” (Id. at ¶ 19.)

          Deputy Dill drove Henson to Walker County Jail and charged her with public

intoxication and use/possession of drug paraphernalia. (Id. at ¶ 21.) Jail staff then

fingerprinted her, booked her, removed her clothing, and allegedly placed her in an

emergency restraint chair “for several hours if not days.” (Id. at ¶¶ 22, 26.)

According to Henson, while restrained she allegedly began showing signs of drug

withdrawal. She urinated on herself, defecated on herself, vomited “continually,”


1
    Nothing suggests Deputy Dill knew Henson had just (allegedly) escaped captivity.
                                           Page 3 of 24
          Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 4 of 24




and was unable to ingest food or liquids. (Id. at ¶¶ 27, 32, 33.) Jail staff eventually

removed Henson’s restraints and placed her in a cell. (Id. at ¶ 34.) Henson alleges

that no medical professional ever evaluated her. (Id. at ¶ 38.) She says the jail offered

her only Tylenol. (Id. at ¶ 37.)

         Although jail staff never took her to a hospital, they contacted her family and

allegedly told them she “was violently ill and needed immediate medical treatment.”

(Id. at ¶ 39.) Henson’s family retrieved her from jail and took her to the Emergency

Room. (Id. at ¶ 40.) There, doctors diagnosed her with hypokalemia, elevated liver

enzymes, opioid dependence with withdrawals, benzodiazepine withdrawal,

substance-induced psychotic disorder with delusions, psychosis, and acute cystitis.

(Id. at ¶¶ 42–45.) She remained in intensive care for five days where doctors treated

her with intravenous fluids and medications. (Id. at ¶ 41.) Once Henson’s condition

stabilized, the hospital transferred her to the Behavioral Medicine Unit (BMU) for

psychiatric treatment. (Id. at ¶ 43.)

   II.      Standards of Review

            A.    Rule 12(b)(6) Motions for Failure to State a Claim

         To withstand a 12(b)(6) motion a complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Lord

Abbett Mun. Income Fund, Inc. v. Tyson, 671 F.3d 1203, 1207 (11th Cir. 2012) (quoting


                                        Page 4 of 24
        Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 5 of 24




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The Court “begin[s] by identifying

pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Id. at 679. The Court next “assume[s] the veracity” of all well-

pleaded factual allegations and determines whether those allegations “plausibly give

rise to an entitlement to relief.” Id. Only the complaint itself and any attachments

thereto may be considered, even when the parties attempt to present additional

evidence. See Adinolfe v. United Techs. Corp., 768 F.3d 1161, 1168 (11th Cir. 2014); see

also Fed. R. Civ. P. 12(d).

          B.     Rule 12(b)(1) Motion for Lack of Standing

      “Because a motion to dismiss for lack of standing is one attacking the district

court’s subject matter jurisdiction, it is brought pursuant to Rule 12(b)(1).” Region 8

Forest Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 807 n.8 (11th Cir.

1993). A 12(b)(1) motion takes one of two forms: a facial attack or a factual attack.

Lawrence v. Dunbar, 919 F.2d 1525, 1528–29 (11th Cir. 1990). Sheriff Smith’s

12(b)(1) motion is a facial attack on Henson’s standing. To evaluate Sheriff Smith’s

facial attack, the Court “examines whether [Henson’s] complaint has sufficiently

alleged subject matter jurisdiction.” Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252,

1260 (11th Cir. 2009). This looks much like the 12(b)(6) analysis. “[T]he Court




                                     Page 5 of 24
          Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 6 of 24




construes the complaint in the light most favorable to the plaintiff and accepts all

well-pled factual allegations as true.” Id.

   III.    Analysis

           A.    Deputy Dill’s Motion to Dismiss

      Henson sued Deputy Dill in both his official and individual capacities. (Doc.

2 at ¶ 12.) Her theory is this: because Deputy Dill suspected she was so intoxicated

that she endangered herself, he violated the United States Constitution by taking her

to jail instead of the hospital. The Court addresses Henson’s official capacity claim

first and her individual capacity claim second.

                 1.    Henson’s Claim Against Deputy Dill in His Official
                       Capacity is Due to Be Dismissed.

      Henson’s official capacity claim against Deputy Dill fails as a matter of law.

Her complaint seeks injunctive relief against only two defendants, Walker County

and Sheriff Nick Smith. By naming these two defendants, her request for injunctive

relief impliedly excludes the other defendants (like Deputy Dill). See Chevron

U.S.A., Inc. v. Echazabal, 536 U.S. 73, 80 (2002) (“[E]xpressing one item of an

associated group or series excludes another left unmentioned.”). And by excluding

Deputy Dill from that request for injunctive relief, the Court can only assume she

seeks money damages. The Eleventh Circuit has held on multiple occasions that the

Eleventh Amendment bars § 1983 claims for damages against Alabama sheriffs and

                                     Page 6 of 24
        Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 7 of 24




sheriff’s deputies in their official capacities. Carr v. City of Florence, Ala., 916 F.2d

1521, 1525–27 (11th Cir. 1990); see Welch v. Laney, 57 F.3d 1004, 1008 (11th Cir.

1995). Because Henson’s claim against Deputy Dill in his official capacity seeks only

money damages, and because the Eleventh Amendment prohibits that relief, this

claim is due to be dismissed.

                 2.    Henson’s Claim Against Deputy Dill in His Individual
                       Capacity is Due to Be Dismissed.

      A 42 U.S.C. § 1983 claim has two elements. Adickes v. S.H. Kress & Co., 398

U.S. 144, 150 (1970). “First, the plaintiff must prove that the defendant has deprived

[her] of a right secured by the ‘Constitution and laws’ of the United States.” Id.

Second, the plaintiff must show the defendant acted under color of state law when

he or she caused that deprivation. Id. The parties don’t dispute that Deputy Dill

acted under color of Alabama law when he arrested Henson and took her to jail. They

do, however, dispute § 1983’s first element. Henson says Deputy Dill deprived her

of a constitutional right to adequate medical treatment; Dill contends that qualified

immunity bars Henson’s claim.

       Courts conduct a burden-shifting analysis when a defendant asserts qualified

immunity. Penley v. Eslinger, 605 F.3d 843, 849 (11th Cir. 2010) (quoting Lee v.

Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002)). The defendant must first show he was

acting within his discretionary authority when the alleged deprivation happened.

                                     Page 7 of 24
        Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 8 of 24




(Id.) If he succeeds, “the burden shifts back to the plaintiff to show that qualified

immunity is not appropriate.” Id. The plaintiff’s burden has two parts. See generally

Pearson v. Callahan, 555 U.S. 223 (2009) (holding that courts may take the two parts

in either order). Part one asks “whether [the] plaintiff’s allegations, if true, establish

a constitutional violation.” Hope v. Pelzer, 536 U.S. 730, 736 (2002) (quoting Saucier

v. Katz, 533 U.S. 194, 201 (2001)). Part two asks whether the alleged constitutional

violation was clearly established when it allegedly happened. Saucier, 533 U.S. at 201.

                        i.     Arresting Henson Was Within Deputy Dill’s
                               Discretionary Authority.

      Deputy Dill acted within the scope of his discretionary authority when he

arrested Henson. An official’s actions are discretionary if “they are of a type that fell

within the employee’s job responsibilities.” Holloman ex rel. Holloman v. Harland,

370 F.3d 1252, 1265 (11th Cir. 2004). Arresting a suspect falls within a sheriff’s

deputy’s job responsibilities. See, e.g., Crosby v. Monroe Cnty., 394 F.3d 1328, 1332

(11th Cir. 2004). Deputy Dill, therefore, satisfied his burden, and the burden shifts

to Henson to show Dill violated a clearly established constitutional right.




                                      Page 8 of 24
         Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 9 of 24




                          ii.    Deputy Dill Did Not Violate A Clearly Established
                                 Constitutional Right.

       An official violates a pretrial detainee’s constitutional rights if he or she is

deliberately indifferent to the detainee’s serious medical need(s).2 Andujar v.

Rodriguez, 486 F.3d 1199, 1203 (11th Cir. 2007). A deliberate indifference claimant

must satisfy three “components.” Goebert, 510 F.3d at 1326. “First, she must satisfy

the objective component by showing that she had a serious medical need. Second,

she must satisfy the subjective component by showing that the . . . official acted with

deliberate indifference to her serious medical need. Third, as with any tort claim, she

must show that the injury [or deprivation] was caused by the defendant’s wrongful

conduct.” Id. (citations omitted).

       Henson alleges four facts relevant to Dill. First, on the day of her arrest she

was hallucinating and acting erratically. Second, Dill arrived and saw her sitting on

her neighbor’s porch. Third, Dill prepared an arrest report which said Henson was

“under the influence of alcohol, narcotics or other drugs to the degree that she




2
  “A pretrial detainee’s claim of deliberate indifference to a serious medical need falls under the
Fourteenth Amendment’s Due Process Clause.” Watkins v. Pinnock, 802 F. App’x 450, 454 (11th
Cir. 2020) (emphasis added). Henson mistakenly brought her claims under the Fourth
Amendment. Upon review, the Court found other cases where litigants mislabeled a serious-
medical-need claim. See, e.g., Goebert v. Lee Cnty., 510 F.3d 1312, 1326 (11th Cir. 2007) (pretrial
detainee mistakenly brought claim under the Eighth Amendment); Andujar, 486 F.3d at 1203 n.3
(same). In those, the Eleventh Circuit overlooked the error and analyzed the claim under the
proper amendment. This Court does the same here.
                                          Page 9 of 24
       Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 10 of 24




endangered herself or another or property.” And fourth, Dill “did not seek medical

attention . . . but merely handcuffed her, put her in the back of the police vehicle, and

transported her to jail to be processed, without any regard for her health or safety.”

      Henson also alleges several conclusions. She says, “it was clear . . . that [she]

was in medical distress and in urgent need of medical assistance” and that Dill

“clearly understood that [she] was in crisis.” The Court ignores these conclusions.

See Harper v. Lawrence Cnty. Ala., 592 F.3d 1227, 1234 (11th Cir. 2010) (the Eleventh

Circuit ignored the legal conclusion that jail officials “had full knowledge that [the

plaintiff] was an alcoholic who would experience delirium tremens due to alcohol

withdrawal if left untreated”). Only well-pled factual allegations deserve the

presumption of truth. Iqbal, 556 U.S. at 678.

      Based on the four relevant facts that Henson alleged, she didn’t have an

objectively serious medical need when Dill arrested her. An objectively serious

medical need “is one that has been diagnosed by a physician as mandating treatment

or one that is so obvious that even a lay person would easily recognize the necessity

for a doctor’s attention.” Hill v. Dekalb Youth Det. Ctr., 40 F.3d 1176, 1187 (11th Cir.

1994) (internal quotation marks omitted). When Dill arrested Henson, no doctor had

diagnosed her or mandated treatment, and she hadn’t yet exhibited withdrawal

symptoms like vomiting or diarrhea. Even if Dill suspected Henson had taken illegal


                                     Page 10 of 24
       Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 11 of 24




and dangerous drugs, “[t]he Constitution does not require an arresting officer or jail

official to seek medical attention for every arrestee or inmate who appears to be

affected by drugs or alcohol.” Burnette v. Taylor, 533 F.3d 1325, 1333 (11th Cir. 2008).

At the time of arrest, based on the facts Henson alleged, her medical need wasn’t so

obvious that “even a lay person” would recognize she needed immediate medical

attention.

      Assuming for the sake of argument that Henson had a serious medical need at

the time of her arrest, Dill was not deliberately indifferent to that need. For deliberate

indifference, a plaintiff must allege enough facts to raise three elements above the

speculative level: “(1) subjective knowledge of a risk of serious harm; (2) disregard

of that risk; (3) by conduct that is more than [gross] negligence.” Goebert, 510 F.3d

at 1317 (quoting Bozeman v. Orum, 422 F.3d 1265, 1272 (11th Cir. 2005)). Henson

argues that by taking her jail and not the hospital, Dill was deliberately indifferent.

But binding case law belies Henson’s argument. In Mann v. Taser Intern,

Incorporated,   deputy     sheriffs    arrested   an    “agitated     and    delusional”

methamphetamine addict. 588 F.3d 1291, 1299–1300. The suspect was combative,

she screamed, she attempted to kick the deputies, and she accused the deputies of

trying to steal her dope. Id. The deputies knew the suspect was a meth addict. Id.

Bystanders even warned the deputies that “she was sick and needed to go to the


                                      Page 11 of 24
       Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 12 of 24




hospital instead of jail.” Id. The deputies ignored that warning and took her to jail.

Id. at 1300–01. Although the suspect’s condition later deteriorated, her deliberate-

indifference claim failed as a matter of law. Id. at 1308. Because nothing at the time

of arrest “evidenced a serious disease rather than a temporary reaction to the known

use of methamphetamine,” and because nothing suggested “the deputies were

aware [her] condition could lead to death if not properly treated,” the deputies

didn’t knowingly disregard a serious risk or act with more than gross negligence. Id.

Like in Mann, nothing suggested to Dill that Henson was having more than a

temporary reaction to the use of alcohol or drugs. Therefore, like in Mann, taking

Henson to jail was not an act of deliberate indifference.

       Even if Dill acted with deliberate indifference, he didn’t violate a clearly

established right. A clearly established right is one about “which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In the Eleventh

Circuit, three sources of law put the reasonable person on notice: “specific statutory

or constitutional provisions; principles of law enunciated in relevant decisions; and

factually similar cases decided by state and federal courts in the relevant

jurisdiction.” Goebert, 510 F.3d at 1330. Although caselaw “does not require a case

directly on point for a right to be clearly established,” existing law “must have placed

the statutory or constitutional question beyond debate.” Kisela v. Hughes, 138 S.Ct.


                                    Page 12 of 24
       Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 13 of 24




1148, 1152 (2018) (quoting White v. Pauly, 137 S.Ct. 548, 551 (2017)). “In other

words, immunity protects all but the plainly incompetent or those who knowingly

violate the law.” Id.

      Henson was a suspected user of an unknown quantity of an unknown drug;

the reasonable officer would not have known that taking her to jail violated the

United States Constitution. In fact, the most analogous Eleventh Circuit case cuts

against Henson’s claim. See Burnette, 533 F.3d at 1327–33. In Burnette v. Taylor,

deputies arrested Buster Burnette for stealing his stepfather’s prescription-grade

pain patches. Id. at 1327–28. The stepfather warned one deputy that “Buster was

‘strung out’ on pills,” and the deputy noticed Buster “had glassy eyes and dilated

pupils.” Id. at 1328. Like here, the deputies suspected Buster had abused drugs. Id.

Like here, the officers took Buster to the county jail. Id. And, like Henson, Buster’s

symptoms worsened after he got to jail. Id. at 1329–30. But based on Buster’s

condition at the time of arrest, the Burnette Court found no deliberate indifference:

      Based upon the assumed facts, we cannot conclude that it was obvious
      to either Deputy Taylor or Deputy Batten that Buster had a serious
      medical need . . . The symptoms that Plaintiff alleges Buster was
      exhibiting at the time of arrest are consistent with the use of drugs or
      alcohol but not necessarily indicative that medical attention was then
      required . . . Deputy Taylor and Deputy Batten did not violate the
      federal law.




                                   Page 13 of 24
       Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 14 of 24




Id. at 1331. Henson alleged no facts distinguishing her claim against Deputy Dill from

Buster’s claim against Deputies Taylor and Batten. More importantly, she pointed

to no statutory provision or case clearly notifying Deputy Dill that he acted

unconstitutionally. Qualified immunity therefore protects Deputy Dill, and

Henson’s claims against him are due to be dismissed.

          B.    Walker County’s Motion to Dismiss

      Henson sued Walker County for “failure to provide adequate funding for

medical treatment and psychiatric treatment” at the Walker County Jail. In

response, Walker County argues Henson’s claim is a veiled attempt to hold it

responsible for the actions of McCluskey, Sheriff Underwood, and jail staff—

something prohibited by Turquitt v. Jefferson Cnty. Ala., 137 F.3d 1285 (11th Cir.

1998). Because Henson pled no factual allegations suggesting Walker County

inadequately funded its jail, her claim is due to be dismissed.

      A county government faces § 1983 liability only for acts for which it is legally

responsible, “acts which the [local government] has officially sanctioned or

ordered.” Turquitt, 137 F.3d at 1287 (quoting Pembaur v. City of Cincinnati, 475 U.S.

469, 479–80 (1986)). In Turquitt, the Eleventh Circuit held that Alabama’s county

governments are not legally responsible for day-to-day county jail operations. Id. at




                                    Page 14 of 24
        Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 15 of 24




1288. That responsibility lies with the Sheriff,3 and “an Alabama sheriff acts

exclusively for the state rather than the county in operating a county jail.” Id. In other

words, Alabama local governments are not final policymakers with respect to the

operation of county jails. See City of St. Louis v. Praprotnik, 485 U.S. 112, 123 (1988)

(“[O]nly those municipal officials who have final policymaking authority may by

their actions subject the government to § 1983 liability.”) (internal quotation marks

omitted).

       Although Alabama county governments are not legally responsible for day-to-

day jail operations, they are responsible for “erecting and maintaining jails.”

Turquitt, 137 F.3d at 1289. If a county’s failure to maintain or fund a jail

“constitute[s] deliberate indifference to a substantial risk of serious harm to the

prisoners,” then the county can face § 1983 liability. Marsh v. Butler Cnty., Ala., 286

F.3d 1014, 1027 (11th Cir. 2001). The question here is whether Henson alleged a

plausible failure-to-fund claim.




3
 “The sheriff has the legal custody and charge of the jail in his or her county and all prisoners
committed thereto, except in cases otherwise provided by law. The sheriff may employ persons to
carry out his or her duty to operate the jail and supervise the inmates housed therein for whose acts
he or she is civilly responsible. Persons so employed by the sheriff shall be acting for and under the
direction and supervision of the sheriff and shall be entitled to the same immunities and legal
protections granted to the sheriff under the general laws and the Constitution of Alabama of 1901,
as long as such persons are acting within the line and scope of their duties and are acting in
compliance with the law.” Ala. Code. 1975 § 14-6-1.
                                          Page 15 of 24
       Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 16 of 24




      Henson’s complaint has eighty-seven paragraphs, but only five of them

pertain to funding. The rest pertain to Deputy Dill, McCluskey, the Walker County

Sheriff, and others for whom the county is not legally responsible. The five pertinent

paragraphs are:

      83. The County had a duty to fund and provide adequate medical
      treatment and mental health treatment for its inmates.

      84. The County is constitutionally obligated to provide the necessary
      funding for its inmates.

      85. The County breached that duty by failing to provide adequate
      funding for adequate medical care and mental health treatment.

      86. The County breached that duty by failing to provide adequate
      funding for qualified medical personnel to treat serious medical
      conditions, such as those suffered by Plaintiff.

      87. As a result of the inadequate funding, Plaintiff did not receive
      adequate medical care.

      All five are legal conclusions. They recite elements (duty, breach, causation,

damages), but “a formulaic recitation of the elements of a cause of action will not

do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Henson must allege

enough facts to raise her claim above the speculative level. See id. She didn’t meet

that burden. She alleged no facts about the county’s budget, its allocation of funds to

the jail, or a plan to deliberately underfund the jail. She alleged no facts connecting

her mistreatment to a funding shortfall—no facts, for instance, connecting jail


                                    Page 16 of 24
        Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 17 of 24




officials’ use of the restraint chair or their failure to call medical personnel to a lack

of funding.4 Without those allegations, Henson is asking the Court to hold Walker

County liable for the acts of others, and that the Court cannot do. City of Canton,

Ohio v. Harris, 489 U.S. 378, 385 (1989) (“Respondeat superior or vicarious liability

will not attach under § 1983.”) (internal citations omitted). Her claim against Walker

County is due to be dismissed.

           C.      Current Sheriff Nick Smith’s Motion to Dismiss

       Nick Smith became Walker County’s sheriff after Henson’s arrest and time

at jail. Jim Underwood, not Nick Smith, was sheriff “at all times relevant to this

lawsuit.” (Doc. 2 at ¶ 5.) She therefore sued Smith only in his official capacity and

only for injunctive relief. (Id. at ¶¶ 7, A–E.) She asks:

       For prospective injunctive relief against . . . Smith in [his] official
       capacit[y] to assure the prevention of like conduct in the future by
       Defendants and those acting in concert with the Defendants;

       For injunctive relief against Smith . . . as well as all those acting in
       concert with [him], requiring them to exercise due diligence in hiring
       practices and to properly train, supervise, and discipline their jailers.

Smith contends that Henson lacks standing to seek her requested injunctive relief.




4
  This Court reached the same conclusion in similar cases with similarly unspecific allegations. See,
e.g., Aaron v. Winston Cnty., Ala., No. 6:16-cv-01038-LSC, 2017 WL 2719300 at *3 (N.D. Ala. June
23, 2017); Bell v. Shelby Cnty. Ala., No. 2:12-cv-2991-LSC, 2013 WL 5566269 at *3–4 (N.D. Ala.
Oct. 8, 2013).
                                          Page 17 of 24
       Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 18 of 24




       Article III of the United States Constitution limits federal courts’ jurisdiction

to cases and controversies, U.S. Const. art. III § 2, and “standing is an essential . . .

part of the case or controversy requirement.” Lujan v. Defs. of Wildlife, 504 U.S. 555,

561 (1992). A standing analysis asks “whether the litigant is entitled to have the court

decide the merits of the dispute or of particular issues.” Sims v. Fla. Dep’t of Highway

Safety & Motor Vehicles, 862 F.2d 1449, 1458 (11th Cir. 1989). To have standing, the

party asserting federal jurisdiction must establish three elements.

      First, [he or she] must have suffered an injury in fact—an invasion of a
      legally protected interest which is (a) concrete and particularized and
      (b) actual or imminent, not conjectural or hypothetical. Second, there
      must be a causal connection between the injury and the conduct
      complained of—the injury has to be fairly . . . traceable to the challenged
      action of the defendant and not . . . the result of the independent action
      of some third party not before the court. Third, it must be likely, as
      opposed to merely speculative, that the injury will be redressed by a
      favorable decision.

Lujan, 504 U.S. at 560–61 (internal citations and quotation marks omitted).

      “Because injunctions regulate future conduct, a party has standing to seek

injunctive relief only if the party alleges, and ultimately proves, a real and

immediate—as opposed to a merely conjectural or hypothetical—threat of future

injury.” Church v. City of Huntsville, 30 F.3d 1332, 1337 (11th Cir. 1994) (emphasis

in original). Stated differently, the plaintiff must show “a sufficient likelihood that

[she] will be affected by the allegedly wrongful conduct [again] in the future.”


                                     Page 18 of 24
       Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 19 of 24




Koziara v. City of Casselberry, 392 F.3d 1302, 1305 (11th Cir. 2004) (quoting Johnson

v. Bd. of Regents, 263 F.3d 1234, 1265 (11th Cir. 2001)).

      Former jail inmates generally don’t have standing to enjoin future jail actions

or future jail conditions. In Dudley v. Stewart, a jail inmate (Nathaniel Dudley) sought

to enjoin a jail’s disciplinary procedures. 724 F.2d 1493 (11th Cir. 1984). But mid-

suit, Dudley was transferred from the jail to a state penitentiary. Id. at 1494. “Since

Dudley [was] no longer in the custody of county jail officials, the most that [could]

be said for his standing [was] that if he . . . [was] convicted of another crime and [was]

incarcerated in the Daugherty County Jail, he might [have] again [been] subject to

disciplinary confinement without due process.” Id. The Court found those

potentialities too speculative for standing. Id. In McKinnon v. Talladega, an inmate at

Talladega’s County Jail sued to enjoin the jail’s overcrowding, inadequate internal

security, poor lighting and ventilation, inadequate plumbing, unacceptable food, and

unsanitary conditions. 745 F.2d 1360, 1362 (11th Cir. 1984). But because he left the

jail before his case ended, the Court dismissed his injunctive-relief claim for lack of

standing. Id. at 1363. Similarly, in Holland v. Purdy the former Fifth Circuit dismissed

a former inmate’s petition for injunctive relief because, as a former inmate, the risk

of him suffering future jail-caused injuries was too speculative. 457 F.2d 802, 803

(5th Cir. 1972) (“Since Holland was no longer subjected to the complained-of


                                     Page 19 of 24
       Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 20 of 24




conditions at the time this litigation was instituted, nor is he at the present time, the

petition should have been dismissed on the ground of mootness.”). These Circuit

precedents are well-supported by Supreme Court precedents. See O’shea v. Littleton,

414 U.S. 488, 496 (1974) (finding no standing when “the prospect of future injury

rests on the likelihood that [a plaintiff] will again be arrested for and charged with

violations of the criminal law and will again be subjected to” criminal proceedings) ;

City of L.A. v. Lyons., 461 U.S. 95, 103 (1983) (reiterating that “past wrongs do not

in themselves amount to that real and immediate threat of injury necessary to make

out a case or controversy”).

      Based on these binding Circuit and Supreme Court precedents, Henson’s

claim against Smith fails for lack of standing. She was in Walker County’s jail almost

three years ago, for five days. Nothing suggests she ever was confined there before

2018. Nothing suggests she’s been confined there since. So, to paraphrase Dudley,

Henson will face an injury if she again suffers a drug-induced psychosis, if then an

officer arrests her, if that hypothetical officer takes her to Walker County Jail, if she

then again has drug withdrawals, and if then the jail’s staff violates her constitutional

rights. Such an injury is conjectural or hypothetical, not actual or imminent.

      The narrow holding of Lynch v. Baxley, 744 F.2d 1452 (11th Cir. 1984) does

not, in this case, override the general rule—that former jail inmates cannot sue a jail


                                     Page 20 of 24
       Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 21 of 24




or jail officials for prospective injunctive relief. In Lynch, a mentally ill plaintiff

challenged Alabama’s practice of holding an individual in county jail pending his or

her civil commitment hearing. Id. at 1455–57. Although the plaintiff was not

incarcerated when he brought the suit, he was incarcerated twice in the three years

before. Id. Based on (1) that pattern of incarceration, (2) the plaintiff’s “mental

problems” which were “subject to reoccurrence,” and (3) the high likelihood that

“state officials [would] continue to employ the county jails to detain . . . mentally ill

individuals awaiting final commitment hearings,” the plaintiff “was realistically

threatened by a repetition of his experiences and therefore [had] standing.” Id.

According to the Court, the plaintiff was “at risk of [again] being detained in jail not

because of volitional acts on his part but because his mental condition would prompt

his family, as it [had] done on two previous occasions, to petition for involuntary

commitment.” Id. at 1457.

      Lynch is distinguishable for three reasons. First, Henson has not alleged a

pattern of incarceration. So far as we know, January 2018 was and is the only time

she was in custody. Second, assuming Henson took the drugs involuntarily,

reincarceration in Walker County’s Jail is unlikely. Unlike in Lynch where future civil

commitment proceedings were likely, nothing suggests Henson will again be held

captive and forced to involuntarily consume drugs. If, on the other hand, she took


                                     Page 21 of 24
       Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 22 of 24




the drugs voluntarily, that too distinguishes her case from Lynch. The purely

involuntary nature of the Lynch plaintiff’s incarceration—mental illness—made it

more likely that he would again be incarcerated. But when a plaintiff has a voluntary

choice, “it [is] to be assumed that [she] will conduct [her] activities within the law.”

Lyons, 461 U.S. at 103. Henson’s threat of future harm is more speculative and less

actual/imminent than the plaintiff’s in Lynch. Her claim against Smith is therefore

due to be dismissed.

          D.    Former Sheriff Jim Underwood’s Motion to Dismiss

      Former Walker County Sheriff Jim Underwood moved to dismiss for

insufficient process and insufficient service of process.

      Henson’s complaint mistakenly named Sheriff Jim Underwood as Larry

Underwood. That caused problems for Henson’s process server. According to the

processor server’s affidavit, he arrived at Sheriff Jim Underwood’s house and saw

two “senior citizens” working in the yard. Then:

      I told [the male] that I had a summons and complaint for Larry
      Underwood, which I had assumed was [Sheriff Underwood’s]
      nickname. He said he was not Larry Underwood. I told him that this
      summons and complaint was for him. In light of his age and the COVID-
      19 pandemic, and to avoid disturbing the peace, I told him that I was
      going to set the summons and complaint down on the bumper of his
      trunk where he could see them as I did so. I put the materials down on
      the bumper of his truck while he watched me and I left.



                                    Page 22 of 24
       Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 23 of 24




      Sheriff Underwood argues that by misnaming him and by leaving the

summons and complaint in a truck bed, the process server never perfected service

under Federal Rule of Civil Procedure 4(e)(2). In response, Henson’s brief passingly

refers to the misnomer rule. See Athmer v. C.E.I. Equip. Co. Inc., 121 F.3d 294 (7th

Cir. 1997).

      The Court is not prepared to rule on Sheriff Underwood’s motion. The Court

needs more briefing and more guidance from Henson. So, in an accompanying order,

the Court will (a) moot the motion to dismiss as it currently exists and (b) direct

Henson to move to amend her complaint and correctly name Sheriff Underwood.

Her motion must (1) propose a remedy, including but not limited to reserving Sheriff

Underwood; (2) further develop her misnomer rule arguments; and (3) make any

relevant arguments under the relation-back doctrine. Sheriff Underwood will then

have an opportunity to respond.

          E.    Former Jail Administrator Trent McCluskey’s Motion to
                Dismiss

      Trent McCluskey’s moved to dismiss on two grounds. He first moved to

dismiss for insufficient process and insufficient service of process. He alternatively

moved to dismiss under Rule 12(b)(6) for failure to state a claim.

      The Court turns first to the service argument. A defendant may be served by

“leaving a copy [of a summons and complaint] at the [defendant’s] dwelling or usual

                                   Page 23 of 24
         Case 7:20-cv-00071-LSC Document 39 Filed 12/07/20 Page 24 of 24




place of abode with someone of suitable age and discretion who resides there.” Fed.

R. Civ. P. 4(e)(2)(B). According to McCluskey’s affidavit, Henson’s process server

left a summons and complaint at McCluskey’s abode but not with a person of suitable

age and discretion. He says the process server left both documents at his front door

with no one. Henson never responded to McCluskey’s affidavit and never filed an

affidavit of her own. She instead wrote: “Plaintiff is in the process of serving

McCluskey with an alias Summons and Complaint in order to moot [his] allegation.”

Months have passed, yet there is no docket entry showing Henson ever requested an

alias summons or again attempted to serve McCluskey. In an accompanying Order,

the Court will hold McCluskey’s motion to dismiss without ruling so to give Henson

fourteen days to perfect service.

      At this time the Court need not address McCluskey’s second argument.

   IV.     Conclusion

      The Court will enter an Order consistent with this Memorandum of

Opinion.

      DONE and ORDERED on December 7, 2020.



                                              _____________________________
                                                      L. Scott Coogler
                                                 United States District Judge
                                                                                203323




                                    Page 24 of 24
